RE: PRYOR MILITARY SERVICE CREDIT FOR MILITARY RETIREES
THIS WILL RESPOND TO YOUR LETTER DATED JULY 11, 1989, REQUESTING OUR VIEWS AS TO THE EFFECT OF 72 O.S. 67.13(A) (1981) ON RETIRED MILITARY   PERSONS WHO SUBSEQUENTLY TAKE RETIREMENT FROM STATE EMPLOYMENT.
AS WAS EVIDENT FROM OUR TELEPHONE CONVERSATION EARLIER THIS MORNING, IT APPEARS THAT YOUR CONSTITUENT WITH THIS CONCERN HAS NOT REALLY ASCERTAINED WHAT THE POSITION OF THE OKLAHOMA PUBLIC EMPLOYEES' RETIREMENT SYSTEM (OPERS) IS WITH RESPECT TO THIS ISSUE. I SPOKE THIS MORNING WITH LYDIA LEE, THE GENERAL COUNSEL FOR OPERS, ABOUT THIS QUESTION AND SHE INFORMED ME THAT TO THE BEST OF HER KNOWLEDGE THERE IS NOT AN OPERS RULE PERTAINING TO THIS QUESTION. SHE SUGGESTS, AND I CONCUR, THAT YOUR CONSTITUENT MAKE APPLICATION TO OPERS FOR THE PRIOR MILITARY SERVICE CREDIT SO THAT OPERS CAN MAKE AN ADMINISTRATIVE DETERMINATION OF HIS RIGHTS UNDER THE STATUTE.
I BELIEVE WE ARE BOTH IN AGREEMENT THAT THIS APPROACH IS MOST LIKELY, INITIALLY AT LEAST, TO PROVIDE AN ANSWER TO YOUR CONSTITUENT. SHOULD THIS NOT BE THE CASE, WE WILL, OF COURSE, ENTERTAIN A FOLLOW-UP OPINION REQUEST FROM YOU ON THIS SAME SUBJECT MATTER.
(NED BASTOW)